*252The opinion of the Court was drawn up by
Weston C. J.
The effect of the indorsement by the defendant on the note, adduced by the plaintiff, was a question of law, for the decision of the Court. The word, holden, must be understood to mean the assumption of a liability, without the condition of demand and notice, which is necessary to charge a common in-dorser. No other sensible construction can be given to the term, which must have been intended to have some meaning. The defendant now resists payment, insisting that he is not holden. By the indorsement however, he undertook to. be holden, without imposing any conditions. He cannot be permitted therefore to interpose as a defence, the want of demand and notice.
Exceptions sustained.